747 F.2d 1045
Liane Rowena Estrella REYES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 81-3157.
United States Court of Appeals,Sixth Circuit.
Aug. 23, 1984.Rehearing Denied Oct. 29, 1984.

Before KEITH and JONES, Circuit Judges, and WEICK, Senior Circuit judge.

ORDER

1
This matter is presently before the Court upon a motion for reconsideration of our earlier opinion in this matter which is reported at 693 F.2d 597, wherein we held, relying on I.N.S. v. Stevic, 678 F.2d 401 (2d Cir.1982), that the respondent erred in requiring the petitioner to demonstrate a clear probability that she would be persecuted if returned to her country in her petition for asylum or the withholding of deportation under Sec. 243(h) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1253(h).  The Supreme Court, however, recently reversed Stevic, supra, and held that an alien seeking asylum must demonstrate a clear probability of persecution.   I.N.S. v. Stevic, --- U.S. ----, 104 S. Ct. 2489, 81 L. Ed. 2d 321 (1984).


2
Upon considering the petition for asylum in light of the standard now mandated we conclude that the petitioner has failed to demonstrate a clear probability that she will be persecuted if returned to her country.  Accordingly, the motion for reconsideration is granted, our earlier opinion is vacated and the decision of the Immigration Appeals Board denying the petition for asylum or the withholding of deportation is hereby AFFIRMED.